Citation Nr: 1424214	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for anxiety.

3.  Entitlement service connection for depression with insomnia.

4.  Entitlement to service connection for bilateral arm and hand numbness.

5.  Entitlement to service connection for an upper back condition.

6.  Entitlement to service connection for a breathing issue. 

7.  Entitlement to service connection for chest pain.  

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for bilateral leg numbness.  

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a bilateral knee condition.

14.  Entitlement to special adaptive housing.

15.  Entitlement to a special home adaptation grant.  

16.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from January 23, 1990, to August 16, 1990, and the Army Reserves from August 17, 1990, to February 28, 2002.  It also appears that he had some Reserve service prior to January 24, 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2014, the appellant participated in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for ALS, anxiety, depression with insomnia, bilateral arm and hand numbness, an upper back condition, a breathing issue, chest pain, headaches, tinnitus, bilateral leg numbness, hypertension, a bilateral knee condition, and entitlement to special adaptive housing, special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to establish a current hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the appellant in August 2010 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist an appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished with respect to the issue being decided, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), private treatment records, and lay statements.  Although the appellant has not been afforded a VA audiological examination, the Board finds that an examination is not required because the record contains private audiological findings, and the threshold requirement of a current disability has not been met to trigger the duty to provide an examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, neither the appellant nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the 
Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


The appellant contends that he has a current hearing loss disability that is the result of noise exposure during basic training.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, however, the appellant has not met the threshold requirement of establishing a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The relevant evidence of record consists of a December 2012 private audiological evaluation submitted by the appellant which shows "moderate hearing loss," as diagnosed by the private otolaryngologist.  However, that evaluation does not establish a hearing loss disability consistent with 38 C.F.R. § 3.385, in either ear.  Specifically, the private December 2012 audiogram shows right ear pure tone thresholds of no worse than 30 decibels at 500 Hertz only, and 20 decibels or below from 1000 Hertz to 4000 Hertz; left ear pure tone thresholds of 20 decibels or below from 500 Hertz to 2000 Hertz, and, no worse than 30 decibels at 4000 Hertz only; and a bilateral speech discrimination score of 100 percent.  

As the only relevant evidence of record shows normal bilateral speech discrimination and does not show an auditory threshold of 40 decibels or greater in either ear at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, or auditory thresholds of 26 decibels or greater for at least three of those frequencies in either ear, a current hearing loss disability for VA purposes is not established.  38 C.F.R. § 3.385 (2013).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Parenthetically, the Board also notes that the only other audiological findings of record, which concededly predate the appeal period, do not show a hearing loss for VA purposes.  Specifically, an October 1994 reserve service examination shows bilateral pure tone thresholds of 10 decibels or less at 500, 1000, 2000, 3000, and 4000 Hertz.  In any event, in the absence of competent and probative evidence of a current disability, there is no basis upon which to establish service connection for a hearing loss disability. 

The Board has considered the appellant's statements regarding the course 
and nature of his hearing loss symptoms offered during his February 2014 videoconference hearing and in written statements throughout the record.  The Board further acknowledges that the appellant has been medically trained as a nurse, and his statements constitute competent medical evidence.  However, the only audiological findings of record do not reflect a current hearing loss disability for VA purposes in either ear pursuant to 38 C.F.R. § 3.385.  Such objective findings are significantly more probative than the appellant's assertions as to the presence of hearing loss disability.  

Thus, the most probative evidence of record reflects that he does not have a current hearing loss disability for VA purposes.  Accordingly, service connection for a hearing loss disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The appellant's remaining service connection claims must be remanded for further efforts to verify whether he had any periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).

There is currently conflicting information of record.  For example, a January 2011 Army National Guard Retirement Points History summary notes zero active duty points for the periods from February 27, 1989, to January 22, 1990, and January 23, 1990, to February 26, 1990.  Similarly, a National Guard separation form for the period from January 23, 1990, to August 16, 1990, shows no prior active federal service.  However, an Army Certificate of Training shows that basic training was completed on August 23, 1989, at Fort McClellan, Alabama, and a December 1990 personnel record shows a Pay Entry Base Date (PEBD) of February 27, 1989.  Additionally, a February 2013 Chronological Statement of Retirement Points shows 64 active duty points for the period from February 27, 1989, to February 26, 1990, with the US Army Reserves.  The Board also observes that in a February 1995 Application for Appointment as a commissioned officer with the Army Reserves, the appellant reported Basic Training from July 1989 to August 1989, and prior Reserve and National Guard Service, but indicated "NONE" for active military service.

Given the conflicting information regarding the nature and dates of the appellant's service, upon which the remaining service connection claims depend, further efforts must be made to verify the appellant's service.

Additionally, because the claims for special adaptive housing, special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, and a TDIU, are inextricably intertwined with the service connection claims being remanded herein, appellate consideration of those issues is deferred pending resolution of the remaining service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Exhaust all possible avenues for obtaining all available service treatment and personnel records from the appellant's periods of Reserve and National Guard service from February 1989 to 2002.  If no response is received, such should be noted in the file.  The following requests should be specifically made.  However, this is not an exhaustive list and any other potential sources that become apparent during development should be contacted as well. 

a.  Request all service treatment and personnel records from 1989 to 2002 from the Army Human Resource Command in St. Louis, Missouri, to include sending 
an email to veterans@conus.army.mil.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d.  Also request verification of periods of active duty, ACDUTRA, and INACDUTRA served by the appellant between 1989 and 2002 (i.e, showing the start date and completion date of periods of active duty, ACDUTRA, and INACDUTRA by days, months, and years).

b.  Contact Defense Finance and Accounting Services (DFAS) for any possible records showing periods of active duty, ACDUTRA, and INACDUTRA served by the appellant between 1989 and 2002 (i.e, showing the start date and completion date of periods of active duty, ACDUTRA, and INACDUTRA by days, months, and years).

If after continued efforts to obtain the requested records, it is determined that it is reasonably certain they do not exist or further attempts to obtain them would be futile, the appellant should be provided notice which outlines VA's efforts to obtain records, describes any further action VA will take regarding the claim (including notice that VA will decide the claim based on the evidence of record unless the claimant submits any pertinent evidence), and notifies the appellant that he is ultimately responsible for providing the evidence.  Also, the appellant should be informed of alternative evidence that he may submit to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 

3.  Then, readjudicate the claims.  If additional development is deemed necessary, such should be accomplished.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


